          Case 7:21-cv-00082 Document 1 Filed on 03/04/21 in TXSD Page 1 of 6



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       McALLEN DIVISION

    HUMBERTO PEREZ,                                               §
        Plaintiff,                                                §
                                                                  §
                                                                  §
    v.                                                            §          CASE NO. 7:21-cv-82
                                                                  §
    STEVEN JON BROUWER AND                                        §
    SCHOBORG LAND SERVICES, INC.,                                 §
         Defendants.                                              §


    DEFENDANT STEVEN JON BROUWER AND SHOBORG LAND SERVICES, INC.’S
                         NOTICE OF REMOVAL

           Defendants STEVEN JON BROUWER & SHOBORG LAND SERVICES, INC.

(“Defendant”) file this Notice of Removal.

                                        PROCEDURAL BACKGROUND

1.         Plaintiff HUMBERTO PEREZ filed this action on December 28, 2020 against STEVEN

JON BROUWER AND SCHOBORG LAND SERVICES, INC., in the County Court at Law No. 2

in Hidalgo County, Texas. That case was docketed under cause number CL-21-0115-B (the “State

Court Action”).

2.         STEVEN JON BROUWER & SCHOBORG LAND SERVICES, INC. were served with

process on February 5, 2021 1.

3.         STEVEN JON BROUWER & SCHOBORG LAND SERVICES, INC timely filed their

Original Answer on February 24, 2021.

4.         STEVEN JON BROUWER & SCHOBORG LAND SERVICES, INC timely file this Notice

of Removal pursuant to 28 U.S.C. §1446 to remove the State Court Action from the County Court at


1
    While not yet reflected in the State Court’s docket sheet, Defendants were nevertheless served on this date.
       Case 7:21-cv-00082 Document 1 Filed on 03/04/21 in TXSD Page 2 of 6



Law No. 2 of Hidalgo County, Texas to the United States District Court for the Southern District of

Texas, McAllen Division.

                                         NATURE OF THE SUIT

5.      In this lawsuit, Plaintiff alleges bodily injuries and damages caused by a collision between both

vehicles on or about February 18, 2019. See Plaintiff’s Original Petition at Section IV.

                                            BASIS FOR REMOVAL

6.      The Court has jurisdiction over this action under 28 U.S.C. § 1332 because there is and was

complete diversity between all real parties in interest (Plaintiff and Defendants) and the amount in

controversy exceeds $75,000.00 exclusive of interest and costs.

                                             Diversity of Citizenship

7.      At the time the State Court Action was commenced, Plaintiff was and still is a resident and

citizen of Texas. See Plaintiff’s Original Petition at 1, § II. Parties.

8.      Defendant Steven Jon Brouwer is a resident and citizen of Minnesota.

9.      Schoborg Land Services, Inc., is a Minnesota company with its principal place of business in

the State of Minnesota.

                                             Amount in Controversy

10.     In his Original Petition, Plaintiff fails to include a Rule 47 statement to specify the damages

sought- rather Plaintiff merely states that damages “greatly exceed the minimum jurisdictional

requirements of this Court.” See Plaintiff’s Original Petition at III. In addition, Plaintiff alleges past

and future medical expenses, physical impairment, pain and suffering and mental anguish “in excess

of the minimum jurisdictional limits of the Court.” See Plaintiff’s Original Petition at VI. Plaintiff

further states that “because of the nature and complexity of this incident”, Plaintiff reserves the right



                                                        -2-
       Case 7:21-cv-00082 Document 1 Filed on 03/04/21 in TXSD Page 3 of 6



to “amend their petition to add or omit as appropriate, claims, allegations, causes of action, grounds

for recovery, parties and damages as discovery continues.” See Plaintiff’s Original Petition at IX. In

addition, Plaintiff’s medical documentation produced pre-suit includes references to additional

ongoing medical treatment including steroid injections and a recommended consultation with an

orthopedic surgeon.

11.     Further, “[a] Texas plaintiff who wishes to avoid removal by limiting their recovery to less

than $75,000 as a matter of law must file a binding stipulation or affidavit with his original state

petition.” Martinez v. Liberty Ins. Corp., No. H-19-3956, 2019 U.S. Dist. LEXIS 217051, at *3 (S.D. Tex.

2019). Here, Plaintiff did not file a binding stipulation or affidavit with his petition nor did Plaintiff’s

counsel respond to the undersigned counsel’s request for such a stipulation prior to removal. See

attached Exhibit 1-E.

12.     Therefore, this Court has jurisdiction over the action because there is complete diversity of

the parties and the amount in controversy exceeds $75,000, exclusive of interest and costs.

                            REMOVAL IS PROCEDURALLY CORRECT

13.     This Notice of Removal is timely under 28 U.S.C. § 1446(b). Steven Jon Brouwer and

Schoborg Land Services, Inc. were served with process on February 5, 2021.

14.     Venue is proper in this Division under 28 U.S.C. § 1441(a) because this district and division

embrace the place in which the removed action has been pending.

15.     In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders in the State

Court Action are attached herein to the Index of Matters Filed (Exhibits 1A – 1E).




                                                    -3-
      Case 7:21-cv-00082 Document 1 Filed on 03/04/21 in TXSD Page 4 of 6



16.    Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of Steven Jon Brouwer and

Schoborg Land Services, Inc.’s Notice of Removal was promptly given to all parties and to the clerk

of the County Court at Law No. 2 of Hidalgo County, Texas.

17.    All documents required by Local Rule 81 to be filed with this Notice of Removal are attached

herein to the Index of Matters Filed (Exhibit 1).

                                              PRAYER

       STEVEN JON BROUWER AND SCHOBORG LAND SERVICES, INC., respectfully

request that the State Court Action be removed and placed on this Court’s docket for further

proceedings. Defendants also requests any additional relief to which they may be justly entitled.

                                                          Respectfully submitted,

                                                          RAMÓN WORTHINGTON
                                                          NICOLAS & CANTU, PLLC
                                                          1506 Lone Star Way, Suite 5
                                                          Edinburg, Texas 78539
                                                          Telephone: 956-294-4800
                                                          Facsimile: 956-928-9564

                                                          /s/Sofia A. Ramón
                                                          Sofia A. Ramón
                                                          State Bar No. 00784811
                                                          Fed. ID No. 20871
                                                          sramon@ramonworthington.com
                                                          Electronic Service to:
                                                          efile@ramonworthington.com

                                                          ATTORNEYS FOR DEFENDANTS

Of Counsel:

Dan K. Worthington
State Bar No. 00785282
Fed. ID No. 15353
dworthington@ramonworthington.com
Elizabeth Sandoval Cantu
State Bar No. 24013455
Fed ID No. 310028


                                                    -4-
      Case 7:21-cv-00082 Document 1 Filed on 03/04/21 in TXSD Page 5 of 6



ecantu@ramonworthington.com
RAMÓN WORTHINGTON
NICOLAS & CANTU, PLLC
1506 South Lone Star Way, Suite 5
Edinburg, Texas 78539
T: 956-294-4800
F: 956-928-9564
Electronic Service to:
efile@ramonworthington.com




                                      -5-
      Case 7:21-cv-00082 Document 1 Filed on 03/04/21 in TXSD Page 6 of 6



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 4, 2021, a true and correct copy of the foregoing
document was served via e-File Texas.gov to the following:
George M. Rubio
Vanessa R. Rubio
RUBIO & ASSOCIATES, PLLC
3608 Buddy Owens Blvd., Suite A
McAllen, Texas 78504
T: (956) 631-9999
F: (956) 631-8080
grubio@grubiolaw.com
vanessa@grubiolaw.com
Attorneys for Plaintiff

                                                     /s/Sofia A. Ramón
                                                     Sofia A. Ramón




                                               -6-
